Name: Commission Regulation (EEC) No 3483/83 of 8 December 1983 terminating private storage aid for table wine of the type A III
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 347/38 Official Journal of the European Communities 9 . 12. 83 COMMISSION REGULATION (EEC) No 3483/83 of 8 December 1983 terminating private storage aid for table wine of the type A III subsidy for the A III type of table wine (3) provides for the granting of such aid for such wine from 1 December 1982 ; Whereas it has been established that the representative price for this type of wine during the past two weeks has been higher than the activating price ; Whereas the conditions set out in the first subpara ­ graph of Article 7 (2) of Regulation (EEC) No 337/79 are therefore fulfilled, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1595/83 (2), and in particular Article 7(7) thereof, Whereas Article 7 ( 1 ) of the said Regulation introduces a system of aid for the private storage of table wine and lays down that the granting of such aid is to be subject to the conclusion of a short-term or a long ­ term storage contract ; whereas the first subparagraph of paragraph 2 of the said Article lays down that short ­ term storage contracts may be entered into when the representative price of a type of table wine remains below the activating price for two consecutive weeks and that such contracts may . no longer be entered into when the representative price of this type of wine is above the activating price for two consecutive weeks ; Whereas Commission Regulation (EEC) No 3220/82 of 30 November 1982 concerning the private storage HAS ADOPTED THIS REGULATION : Article 1 No short-term private storage contract may be entered into for table wine of the type A III. Article 2 This Regulation shall enter into force on 9 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 December 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5. 3 . 1979, p. 1 . (2 OJ No L 163, 22. 6 . 1983 , p. 48 . O OJ No L 339, 1 . 12 . 1982, p. 49 .